*194OPINION.
MaRqijette
: That the New York transfer tax, paid during 1923r is deductible from the gross income of the estate for that period was-decided in Appeal of Farmers Loan & Trust Co., 3 B. T. A. 97; Appeal of Edgar Munson, 3 B. T. A. 185; and Appeal of Joanna Lovett, 3 B. T. A. 192. Upon the authority of those decisions the deficiency must be disallowed.
Since the deduction of $800,000 exceeds the entire net income of the estate for the period in 1923, it is unnecessary for us to decide-the other questions presented for our consideration.